Jackson, Chief Justice.
This case turns on a single question: Can a merchant in Georgia, whose agent buys goods in New York, though on credit, and the credit unauthorized by the Georgia merchant, legally refuse to pay for the goods, when they have gone into his possession, been sold for him and he has pocketed the proceeds, especially when he had paid other bills bought on a credit by the same agent? To propound the question plainly is to answer it in law, as well as in good sense and common honesty.
Judgment affirmed.